Opinion by
Judge Wilkinson, Jr.,
Paul J. Crockett (claimant) appeals from a final decision of the Unemployment Compensation Board of Review (Board) which affirmed a referee’s denial of claimant’s request for unemployment compensation benefits. We affirm.
Claimant was denied benefits based on Section 3 of the Unemployment Compensation Law (Law), Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §752. This section says, in pertinent part:
Economic insecurity due to unemployment is a serious menace to the health, morals, and *52welfare of the people of the Commonwealth.... The Legislature, therefore, declares that in its considered judgment the public good and the general welfare of the citizens of this Commonwealth require the exercise of the police powers of the Commonwealth in the enactment of this act for the compulsory setting aside of unemployment reserves to be used for the benefit of persons unemployed through no fault of their own. (Emphasis added.)
Designated the Declaration of Public Policy section, this is a substantive provision of the Law upon which benefits may be denied.
Claimant worked for nine and one half years as a maintenance man at a state park, until discharged on November 17, 1976. In 1970 after three and one half years his job became part of the state civil service system. At all times during his employment as a maintenance man and for many years before that claimant was a member of the school board, which is an elected post. In November of 1975 claimant ran unopposed for relection to the school board for another six-year term.
There is no question that holding this political office was a violation of Section 904 of the Civil Service Act (Act), Act of August 5, 1941, P.L. 752, as amended, 71 P.S. §741.904 which prohibits political activity. The contention lies in whether or not claimant knew of Section 904 and what it meant. Claimant says he did not, the Board found that he did. This case does not want from lack of attention; the referee reviewed it twice and the Board three times. We believe there was substantial credible evidence upon which the Board could rest its findings.
Testimony reveals that pamphlets were mailed by the Civil Service Commission to all employees when they became part of the Civil Service and that the per*53tinent provisions were posted on a bulletin board for at least a year. In claimant’s own testimony he admits that he knew there was a problem before he ran for relection to the school board. His superior told him “it was against civil service rules to engage in any political activity at all.” Having chosen to run for the school board and serve as a member and having been properly discharged as a result, claimant cannot successfully argue that his unemployment is through no fault of his own.
Accordingly, we will enter the following
Order
And Now, July 5,1979, the order of the Unemployment Compensation Board of Review dated December 19, 1977, Decision No. B-15Q.056-B is hereby affirmed.